2S,2£2-2il
                                   Michael    Bohannan      #1841746

                                   9601 Spur 591

                                   Amarillo,      Texas    79107-9606

                                   February 3, 2015


Abel    Acosta/        Clerk
                                                                                                 I
Texas Court of Criminal Appeals                                            ®f&0FCMNAl APPEALS
P.O.    Box 12308/           Capitol Station
                                                                                  FEB 09 2C15
Austin,        Texas        78711-2308

Re:    Bohannan        v.   State,                                           A&sd Acosta, Cf@rk
       Trial     Court       No.   12-10-10953-CR
       App. No.        09-13-00090-CR

Dear    Mr.'    Acosta:


        I am in receipt of your correspondence dated January 26,
2015.     You mistakenly "Re:" an old habeas corpus action of mine
and not this current criminal case (if that makes any difference
as to your response).                    You inform me that neither you nor the
Court can provide me                the "legal advice"        concerning my case.              You
instruct me to contact "your attorney" or State Counsel for
Offenders.            Mr.    Acosta,      I no longer am represented by counsel in
the cause and I have this life sentence.because I relied upon
the legal misrepresentation/                     i.e. advice/    of State Counsel; so
you can be assured I will not make that mistake again.

        I thought,that,             perhaps/     someone there might be able to
atleast explain the Court's rules and processes to me,                              so that
I   am able      to    access      the   Court   when/    and' if/   the   time   for   that

comes.         Since you indicate that is not possible/                     I will address
my concerns in a formal motion if it becomes necessary for me
to request the Court's intervention into the cause.

        Thank you for your time and I apologize for the hassle.


                                                          Respectfully/




cc:    file                                        &l£X<^